NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



RICARDO PADILLA,                    )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D13-4062
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed April 17, 2015.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Howard L. Dimmig, II, Public Defender, and
Tim Bower Rodriguez, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.



KHOUZAM, Judge.

              Ricardo Padilla challenges the order partially denying and partially

granting his motion to correct illegal sentence. Padilla's notice of appeal is untimely as

to this postconviction order. See Taylor v. State, 140 So. 3d 526, 528 (Fla. 2014) ("[A]n

order disposing of a postconviction motion which partially denies and partially grants
relief is a final order for purposes of appeal, even if the relief granted requires

subsequent action in the underlying case, such as resentencing."). However, we

conclude that Padilla is entitled to a belated appeal because the postconviction court

incorrectly advised Padilla to file his notice of appeal within 30 days of resentencing and

Padilla apparently relied on the postconviction court's instructions, filing his notice of

appeal within that time frame. Ultimately, we affirm the denial of Padilla's claim without

comment.

              Affirmed.


CASANUEVA and CRENSHAW, JJ., Concur.




                                             -2-